DETAILED ACTION
This is an Office action based on application number 16/620,837 filed 09 December 2019, which is a national stage entry of PCT/JP2018/020161 filed 25 May 2018, which claims priority to JP2017-114357 filed 9 June 2017. Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yatagai et al. (US Patent Application Publication No. US 2007/0167546 A1) in view of Kato et al. (JP S60-11543 with citations taken from the Derwent Abstract) (Kato) and as evidenced by Chemical Book – Trioctyl trimellitate (Chemical Book).

Regarding instant claim 1, Yatagai discloses a pressure-sensitive adhesive tape comprising a pressure-sensitive adhesive layer on at least one side of a substrate (paragraph [0022]). Yatagai further discloses that the substrate is a polyvinyl chloride film (paragraph [0023]).

	However, Kato discloses a composition comprising a polyvinyl chloride resin (PVC), 1-30 parts by weight of antimony trioxide with respect to 100 parts by weight of PVC, and 15-100 parts by weight of a plasticizer selected from trimellitic acid ester (e.g., tri-n-octyl trimellitate) with respect to 100 parts by weight of PVC (BASIC-ABSTRACT). Yatagai teaches that the composition is used for electric wire covering materials and adhesive tape; furthermore, the composition has reduced smoke emission during combustion of the composition without deteriorating initial physical properties and flame retarding property of PVC (USE/ADVANTAGE).
	It is noted that the amounts of plasticizer and antimony trioxide overlap or include the ranges recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. 
	The Chemical Book provides evidence that trioctyl trimellitate, which is synonymous with tri-n-octyl trimellitate, has a boiling point of 539.71 ºC.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her to use the PVC composition Kato to form the substrate of Yatagai. The motivation for doing so would have been that the composition of Kato meets the need of a PVC substrate suitable for adhesive tapes and wire covering materials that also provides the added benefit of reduced smoke emission should the composition combust.
	Therefore, it would have been obvious to combine Kato with Yatagai to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Kato discloses that the plasticizer is selected from trimellitic acid ester (e.g., tri-n-octyl trimellitate) (BASIC-ABSTRACT).

Regarding instant claim 3, the Chemical Book provides evidence of the structure of trioctyl trimellitate that satisfies the formula of the claim.

    PNG
    media_image1.png
    178
    770
    media_image1.png
    Greyscale


Regarding instant claim 4, Yatagai further discloses that the pressure-sensitive composition comprises a rubber-based latex and a tackifier emulsion (paragraph [0007]), wherein the rubber-based latex contains a natural rubber latex (paragraph [0013]).

Regarding instant claim 5, Yatagai further discloses that the pressure-sensitive adhesive tape is suitable for protecting or binding a wire harness for automobiles (paragraph [0028]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/21/2021